DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 4, 6-15, 17-19, and 21-24 are pending in the application.  Claims 2, 5, 16, and 20 have been canceled.  Claims 21-24 are new.  Claims 1 and 6 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-15, 17-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first port" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 3, 4, 6-15, 17-19, and 21-24 are all dependent on rejected claim 1, thus are also rendered indefinite.  Appropriate correction is required.
Claims 21-24 also all recite the limitation "the first port" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites that “advancing the third wire comprises advancing the third wire through the first and second side ports into the second central lumen without exiting the vessel.”  Claim 1 was amended to recite that the third wire is advanced through “the first central lumen of the first catheter, out of the first side port and into the second side port without exiting the vessel, through the second central lumen of the second catheter, and out of the patient such that a first end of the third wire exits the patient on a first side of the obstruction and a second end of the third wire exits the patient on a second side of the obstruction.”  Claim 19 fails to further limited the scope of claim 1 as amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10-15, 17-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0317528 A1) (“Anderson”) in view of Selmon et al. (US 2005/0171478 A1) (“Selmon”), Cohn et al. (US 2019/0134349 A1) (“Cohn”), Saab (US 2018/0333162 A1), and Huber (US 2006/0074484 A1).
Regarding claim 1, Anderson discloses (Figures 6A, 6B, 17A-17D) a method of bidirectional crossing of a vascular obstruction (1210) in a vessel (1200) of a patient, the method comprising the steps of:
introducing a first wire into a guidewire lumen (120) of a first catheter (400); advancing the first catheter transvascularly into a vessel from an access site along the first wire in a first direction towards a vascular obstruction in the vessel, the first catheter having a first central lumen (606) in communication with a first side port (402), the first central lumen being separate from the guidewire lumen; 
and advancing a wire through the first central lumen of the first catheter, out of the first side port and back into the vessel lumen without exiting the vessel (Figures 17C and 17D).  Anderson discloses (Figures 17A-17D) that the first catheter remains positioned within the vessel during the advancing of the wire around the occlusion.  Anderson additionally discloses (Figures 17A-17D) that the wire is advanced around the occlusion and back into the vessel lumen without exiting the vessel.
	However, Anderson fails to disclose advancing at least one of the first catheter or the second catheter at least partially through the vascular obstruction.
Anderson fails to disclose that the first direction is a retrograde direction from the access site.
Anderson fails to disclose advancing a second catheter transvascularly into the vessel along a second wire in a second, opposite direction towards the obstruction, the second catheter having a second central lumen in communication with a second side port, the second direction being an antegrade direction from a second access site.
Anderson fails to disclose aligning the first side port of the first catheter with the second side port of the second catheter while the first catheter and the second catheter are both positioned within the vessel to place the first central lumen of the first catheter in direct communication with the second central lumen of the second catheter.
Anderson fails to disclose a third wire that is advanced through the first central lumen of the first catheter, out of the first side port and into the second side port, through the second central lumen of the second catheter, and out of the patient such that a first end of the third wire exits the patient on a first side of the obstruction and a second end of the third wire exits the patient on a second side of the obstruction.
In the same field of endeavor, Selmon teaches (Figures 1-3E) a method of crossing a vascular obstruction (TO), the method comprising the steps of introducing a wire (10) into a guidewire lumen a first catheter (20); advancing the first catheter transvascularly into a vessel lumen (A) along the wire in a first direction towards a vascular obstruction (TO) in a vessel, and advancing the wire such that a first end of the wire is on a first side of the obstruction and a second end of the wire is on a second side of the obstruction (Figure 3E).  Selmon teaches (Figures 3A-3D) advancing the catheter at least partially through the vascular obstruction (paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and catheter disclosed by Anderson to advance at least partially through the vascular obstruction, as taught by Selmon.  This modification would provide support and enhance the pushability of the guidewire should it encounter significant resistance as it enters and/or passes around the obstruction (Selmon, paragraph 0048).
Anderson in view of Selmon teaches the invention substantially as claimed.  However, the combined teaching fails to teach advancing a second catheter transvascularly into the vessel along a second wire in a second, opposite direction towards the obstruction, the second catheter having a second central lumen in communication with a second side port.
In the same field of endeavor, Cohn teaches (Figures 8A, 8B, 10A-10J) a method of bidirectional crossing of a vascular obstruction (1008) in a vessel of a patient, the method comprising the steps of: introducing a first wire into a guidewire lumen of a first catheter (1016); advancing the first catheter (1016) transvascularly into a vessel along the first wire (paragraph 0084) in a first direction towards a vascular obstruction in a vessel (Figure 10B; paragraph 0115), the first catheter having a first central lumen in communication with a first side port (paragraph 0083); advancing a second catheter (1022) transvascularly into the vessel along a second wire (paragraph 0084) in a second, opposite direction towards the obstruction (paragraph 0115), the second catheter having a second central lumen in communication with a second side port (paragraph 0083).  Cohn teaches advancing a third wire (1034) through the first central lumen of the first catheter, out of the first side port and into the second side port, through the second central lumen of the second catheter such that a first end of the third wire is on a first side of the obstruction and a second end of the third wire is on a second side of the obstruction (Figures 10E-10I; paragraph 0118).  Cohn teaches that the second catheter (1022) receives the third wire that is passed around the vascular obstruction.  In order to properly receive the third wire that is passed around the obstruction, both the first side port and the second side port need to be aligned while the first catheter and the second catheter are positioned within the vessel.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Anderson in view of Selmon to include a second catheter that is advanced transvascularly into the vessel along a second wire in a second, opposite direction towards the obstruction, the second catheter having a second central lumen in communication with a second side port, aligning the first side port of the first catheter with the second side port of the second catheter while the first catheter and the second catheter are both positioned within the vessel to place the first central lumen of the first catheter in direct communication with the second central lumen of the second catheter, and advancing a third wire through the first central lumen of the first catheter, out of the first side port, and into the second side port, through the second central lumen of the second catheter, as taught by Cohn.  This modification would provide a designated pathway for a third wire to bypass the vascular obstruction (Cohn, paragraph 0047).  NOTE: the primary reference Anderson already discloses that the first catheter and the wire remain within the vessel as the first catheter is advanced beyond the vascular obstruction and the wire is passed back in the vessel lumen (see Figures 17A-17D of Anderson).  At no point does the first catheter or wire exit the vessel during passage in Anderson.  The Cohn reference is cited for its teaching of the second catheter that is advanced from the other side of the obstruction for the purpose of receiving a wire within the vessel lumen.  The benefit of a second catheter is that it creates a designated pathway for the wire to reenter the vessel lumen once it is bypassed around the occlusion.  This modification can prevent puncture of an unintended portion of the vessel wall as the third wire is advanced.  For example, in Figure 17D of Anderson, if the wire (112) is advanced too far, the wire could puncture and damage another portion of the vessel wall.  With a second catheter to receive the wire upon reentry, as taught by Cohn, a designed path for the wire is created preventing this damage to other portions of the vessel.
Anderson in view of Selmon and Cohn teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the first catheter is advanced in a retrograde direction from the access site and the second catheter is advanced in an antegrade direction from a second access site.
In the same field of endeavor, Saab teaches (Figures 1-20) a method of bidirectional crossing of a vascular obstruction (190) in a patient, comprising the steps of: advancing a first catheter (240) transvascularly in a first direction towards a vascular obstruction (190), the first catheter having a first central lumen (280) in communication with a first side port (282); advancing a second catheter (40) transvascularly in a second, opposite direction towards the obstruction, the second catheter having a second central lumen (80) in communication with a second side port (82); aligning the first and second side ports to place the first central lumen in communication with the second central lumen (paragraph 0052; Figure 19); and advancing a wire (70) through the first and second side ports such that a first end of the wire is on a first side of the obstruction and a second end of the wire is on a second side of the obstruction (Figure 20).  Saab teaches that the first catheter is advanced in a retrograde direction from an access site and the second catheter is advanced in an antegrade direction from a second access site (paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to advance the first catheter taught by Anderson in view of Selmon and Cohn in a retrograde direction from an access site and the second catheter taught by Anderson in view of Selmon and Cohn in an antegrade direction from a second access site, as taught by Saab.  This modification would provide access to the first and second sides of the obstruction of the bidirectional crossing procedure taught by the combined teaching.
Anderson in view of Selmon, Cohn, and Saab teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the third wire is advanced out of the patient, such that the first end of the third wire exits the patient on the first side of the obstruction and the second end of the third wire exits the patient on the second side of the obstruction.
Huber teaches an analogous method for crossing a heart valve (20). Huber teaches (Figure 4) that a wire (44) is advanced from a first access site through the valve (20). A second access site is created in the femoral artery (paragraph 0075). Huber teaches that a wire with a snare loop may be advanced from the femoral endoluminal access site to retrieve the wire (44) so it can be advanced (pulled) out of the femoral endoluminal access site. This enables the wire (44) to pass through the patient’s vasculature between the two access sites. A wire that is externalized from the patient at both ends (i.e., at the transapical site and the femoral endoluminal access site) would allow bi-directional use. Wire-guided devices could be inserted from both ends, allowing the insertion of wire-guided devices from the antegrade and retrograde directions (paragraph 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Anderson in view of Selmon, Cohn, and Saab to advance the third wire out of the patient, as taught by Huber, such that the first end of the third wire exits the patient on the first side of the obstruction and the second end of the third wire exits the patient on the second side of the obstruction. This modification would provide a wire that passes through the patient’s vasculature between the two access sites and is externalized from the patient at both ends (i.e., at access sites on both sides of the obstruction), which would allow bi-directional use. Wire-guided devices could be inserted from both ends, allowing the insertion of wire-guided devices from the antegrade and retrograde directions (Huber, paragraph 0076).
Regarding claim 3, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figure 17B) that the advancing step comprising advancing the first catheter (400) beyond the vascular obstruction (1210) prior to the aligning step.  
Regarding claim 4, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 17A-17B) passing the first catheter (400) through vascular tissue (1202, 1204) to bypass the obstruction (1210).
Regarding claim 6, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Cohn, Figure 10J) removing the first and second catheters from the patient (paragraph 0118), leaving the third wire in position across the obstruction.  
Regarding claim 7, Anderson in view of Selmon, Cohn, Saab, and Huber teaches guiding a revascularization device along the wire and restoring flow across the obstruction (Cohn, paragraphs 0114 and 0119).
Regarding claim 8, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 6A and 6B) the advancing a first catheter (400) step comprises advancing the first wire out of the first catheter through a guidewire exit port (117), and wherein the guidewire exit port is located distal of a hub (600B).
Regarding claim 10, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 17A-17G; Cohn, Figures 10G-10I) that the advancing a third wire step comprises advancing the third wire through the first and second side ports and through tissue (1202) positioned in between the first and second side ports (Figure 17D).
Regarding claim 11, Anderson in view of Selmon, Cohn, Saab, and Huber above teaches (Anderson, Figures 17A-17D; Selmon, Figures 2A-3D) advancing the first catheter (400) such that the first catheter enters the first side of the obstruction.  However, the combined teaching above fails to explicitly teach rotationally orienting the first catheter within the vessel prior to or upon entering the first side of the obstruction.
Selmon further teaches the catheter body includes one or more fluoroscopically visible markers near the distal end. The markers are configured to permit visual determination of the rotational orientation of the distal end of the catheter body when viewed in a two-dimensional fluoroscopic image (paragraph 0061).  Selmon teaches that this helps to align the side port with the direction of the vessel true lumen (paragraph 0100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Anderson in view of Selmon, Cohn, Saab, and Huber above to rotationally orient the first catheter within the vessel prior to or upon entering the first side of the obstruction using markers configured to permit visual determination of the rotational orientation of the distal end of the catheter body when viewed in a two-dimensional fluoroscopic image (Selmon, paragraph 0061).  This modification would align the side port with the direction of the vessel true lumen (Selmon, paragraph 0100).
Regarding claim 12, Anderson in view of Selmon, Cohn, Saab, and Huber above teaches the invention substantially as claimed.  However, the combined teaching above fails to teach that a distal region of the second catheter is used to disrupt tissue positioned between the second catheter and the first side port.  
Saab further teaches (Figures 19-21) that a distal region (90) of the second catheter is used to disrupt tissue positioned in between the second catheter and the first side port (paragraphs 0034 and 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second catheter comprise a distal region that disrupts tissue positioned between the second catheter and the first side port, as further taught by Saab.  This modification would provide a catheter that can be propelled through an obstruction or tissue by rotation of the catheter (Saab, paragraph 0034).  This modification would allow both catheters to penetrate an obstruction and cross the subintimal space (Saab, paragraphs 0034 and 0052).
 Regarding claim 13, Anderson in view of Selmon, Cohn, Saab, and Huber above teaches the invention substantially as claimed.  However, the combined teaching above fails to teach that the first and second catheters are moved together to create a channel in the obstruction or disrupt tissue positioned between the first and second side ports.  
Saab further teaches (Figures 19-21) that the first and second catheters (40, 240) are moved together to create a channel in the obstruction or disrupt tissue positioned in between the first and second side ports (paragraphs 0034 and 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second catheters to be moved together to create a channel in the obstruction or disrupt tissue positioned between the first and second side ports, as further taught by Saab.  This modification would allow both catheters to penetrate an obstruction and cross the subintimal space to create a path for the wire in the subintimal space around the obstruction (Saab, paragraphs 0034 and 0052).
Regarding claim 14, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 6A, 6B, 17A-17D) that the first (400) or second catheters are moved individually to create a channel in the obstruction or disrupt tissue positioned in between the first and second side ports (Anderson, paragraph 0074).
Regarding claim 15, Anderson in view of Selmon, Cohn, Saab, and Huber above teaches the invention substantially as claimed in that the second wire is introduced into the second central lumen of the second catheter.  However, the combined teaching above fails to teach removing the second wire from the second central lumen prior to advancing the third wire through the first and second side ports.  
Selmon further teaches (Figures 3A-4) a catheter (20/30) with a distal port (32), a side port (34) and an inner diameter of approximately 0.012 inches to 0.043 inches to accommodate a guidewire that guides the catheter around an obstruction (TO).  Due to the low profile of the catheter, Selmon teaches that only a single guidewire (10) is positioned within the central lumen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Anderson in view of Selmon, Cohn, Saab, and Huber above to comprise the step of removing the second wire from the second central lumen prior to the advancing a third wire step.  Selmon teaches that low profile catheters can only accommodate a single wire at a time (paragraph 0063).  This modification would provide the second guidewire to guide the second catheter adjacent the obstruction, and its removal would create space within the second central lumen for the third wire to be advanced into the second central lumen.
Regarding claims 17 and 18, Anderson in view of Selmon, Cohn, Saab, and Huber above teaches the invention substantially as claimed.  Anderson discloses that the first catheter can comprise a spatulated tip (122) that facilitates maintaining the orientation of the distal nose (110) parallel to the true lumen of a blood vessel during use as well as rotational orientation of the distal nose (110) such that the guide wire port (116) may be oriented toward the lumen of a blood vessel (paragraph 0040).  Anderson also teaches that this shape is suitable to separate and slide between the adventitia and intima layers of the desired blood vessel where the subintimal recanalization may be conducted (Anderson, paragraph 0044).
However, the combined teaching above fails to teach the aligning step comprises aligning first and second complementary surface structures on the first and second catheters.
Cohn further teaches catheters may comprise mechanical alignment elements, such as protrusions, grooves, flat surfaces, and the like, that may or may not interact with one or more alignment elements on another catheter. Additionally or alternatively, a catheter may comprise magnetic alignment elements, i.e., one or more magnetic components that may interact with one or more magnetic components of another catheter (paragraph 0056). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second catheter to have a complementary surface structure that aligns with the spatulated tip of the first catheter, as further taught by Cohn.  This modification would ensure proper position of the catheters and may help facilitate advancement of the wire through one or more blood vessel walls (Cohn, paragraph 0056).
Regarding claim 19, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 17A-17G) that the third wire comprises advancing the third wire through the first and second side ports into the second central lumen without exiting the vessel.  The combined teaching teaches that the wire is advanced through the subintimal layers of the vessel wall around the obstruction, and then back through the subintimal layers into the second side port and second central lumen of the second catheter positioned in the vessel on the other side of the obstruction.
Regarding claim 21, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Cohn, Figure 10D) that aligning the first side port of the first catheter with the second side port of the second catheter comprises aligning the first side port of the first catheter with the second side port of the second catheter (1022) while the second catheter is in a vessel lumen (1014) of the vessel.
Regarding claim 22, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 17A-17D; Cohn, Figure 10D) that aligning the first side port of the first catheter (Anderson, 400) with the second side port of the second catheter (Cohn, 1022) comprises aligning the first side port of the first catheter with the second side port of the second catheter while the first catheter and the second catheter are in the vessel lumen of the vessel.  Anderson teaches (Figures 17A-17D) that a proximal portion of the first catheter (400) remains in the vessel lumen during passage around the obstruction.  Cohn teaches (Figure 10D) that the second catheter (1022) is positioned in the vessel lumen during alignment.
Regarding claim 23, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 17A-17D; Cohn, Figure 10D) aligning the first port of the first catheter with the second side port of the second catheter comprises aligning the first port of the first catheter (Anderson, 400) with the second side port of the second catheter (Cohn, 1022) while the first catheter (Anderson, 400) or the second catheter are in a vessel wall of the vessel.  Anderson teaches (Figures 17A-17D) that a distal portion of the first catheter (400) is in a vessel wall of the vessel during passage around the obstruction.
Regarding claim 24, Anderson in view of Selmon, Cohn, Saab, and Huber teaches that aligning the first port of the first catheter with the second side port of the second catheter comprises aligning the first port of the first catheter with the second side port of the second catheter while the first catheter and the second catheter are in a vessel wall of the vessel (at first and second access sites; Saab, paragraphs 0033 and 0052).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0317528 A1) (“Anderson”) in view of Selmon et al. (US 2005/0171478 A1) (“Selmon”), Cohn et al. (US 2005/0171478 A1) (“Cohn”), Saab (US 2018/0333162 A1), and Huber (US 2006/0074484 A1) as applied to claim 1 above, and further in view of Jen et al. (US 2003/0109809 A1) (“Jen”).
Regarding claim 9, Anderson in view of Selmon, Cohn, Saab, and Huber teaches (Anderson, Figures 17A-17D) the invention substantially as claimed in that the first catheter is advanced along a guidewire (112).  However, Cohn fails to explicitly disclose that the first catheter is advanced along a 0.035” guidewire.  
In the same field of endeavor, Jen teaches a catheter (101) with a central lumen sized to accept a guidewire.  Jen discloses that the central lumen of the catheter (101) may accept a 0.035 inch or smaller guidewire. In a preferred embodiment of the present invention, the central lumen of the catheter 101 accepts a 0.035 inch guidewire (paragraph 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first catheter to be sized to accept a 0.035” guidewire, as taught by Jen, such that the first catheter is advanced along the 0.035” guidewire.  Jen teaches that guidewires are provided in many diameters, and this modification would allow the first catheter to be advanced in procedures with guidewires 0.035” or smaller (Jen, paragraphs 0059 and 0060). 
Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
The Applicant has argued that the cited references, alone or in combination, teach or suggest at least: aligning the first portion of the first catheter with the second side port of the second catheter while the first catheter and the second catheter are both positioned within the vessel…” as recited in claim 1.  The Applicant cites the second bypass catheter 1020 taught by Cohn being positioned in a separate, second vessel to facilitate passage of a wire between first and third catheters.  The Examiner disagrees.  The Applicant’s arguments are directed solely at the Cohn reference and not how the Cohn reference is applied as a teaching reference to the disclosure of Anderson.  The Cohn reference is cited for its teaching of the second catheter that is advanced from the other side of the obstruction for the purpose of receiving a wire within the vessel lumen.  The benefit of a second catheter is that it creates a designated pathway for the wire to reenter the vessel lumen once it is bypassed around the occlusion with the first catheter.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant has argued that none of the references disclose alignment of the catheters such that the two lumens are in direct communication.  The Examiner disagrees.  In Cohn, alignment in necessary in order for the wire to have a designated path for reentry into the vessel lumen of the vessel. 
The Applicant has also argued that none of the cited references, alone or in combination, teach or suggest at least: “advancing a third wire through the first central lumen of the first catheter, out of the first side port, and into the second side port without exiting the vessel…” as recited in claim 1.  The Applicant again references that Cohn teaches advancing a wire from a first catheter 1016 in a first blood vessel 1002, out of the first blood vessel and into a second catheter 1020 in a second blood vessel 1010, and then back into the first blood vessel through a third catheter 1022.  The Examiner disagrees.  The Applicant’s arguments are directed solely at the Cohn reference and not how the Cohn reference is applied as a teaching reference to the disclosure of Anderson.  The primary reference Anderson already discloses that the first catheter and the wire remain within the vessel as the first catheter is advanced beyond the vascular obstruction and the wire is passed back in the vessel lumen (see Figures 17A-17D of Anderson).  At no point does the first catheter or wire exit the vessel during passage in Anderson.  The Cohn reference is cited for its teaching of the second catheter that is advanced from the other side of the obstruction for the purpose of receiving a wire within the vessel lumen.  
The Applicant has also noted that the Huber reference teaches methods and devices for repair or replacement of heart valves and does not relate to crossing of a vascular obstruction in a patient.  The Applicant contends that the materials, functions, and associated uses of heart valve replacements are likely to be very different from those of vascular obstructions.  The Applicant argues that one having ordinary skill in the field of the present application would not have looked to the field of heart valve replacement for inspiration to solve problems arising with vascular obstructions.
In response to Applicant's argument that the Huber reference is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teaching of the Huber reference is reasonably pertinent to the particular problem with which the Applicant was concerned.  In this case, it is externalizing both ends of a wire on opposite sides of a surgical site to allow treatment devices to delivered in both antegrade and retrograde directions to the surgical site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771